Where the contract is such that it may be discharged in specific articles, it is not negotiable under the act of 1786, ch. 4, which makes such bonds negotiable as are for money only. It has been argued that the bond being for money, to be discharged by the delivery of tobacco at a certain day, and the tobacco being not then delivered, it thereby became a money bond only; the condition annexed, of its being dischargeable in tobacco, being for the benefit of the obligor. This is true; (373) but, then, at the making of the bond, and until the day of payment, it was not negotiable; and when an instrument is not negotiable at the time of its creation, no ex post facto circumstance can make it otherwise — the obligor having not originally contracted to be liable to an assignment and its consequences.
The plaintiff was nonsuited.
See Jamieson v. Farr, ante, 182.
Cited: Peace v. Nailing, 16 N.C. 295.